Supreme Count
oF
NEvaADA

(0) 167A =RBRD

IN THE SUPREME COURT OF THE STATE OF NEVADA

  

 

WARREN HAVENS, No. 84471
Appellant,
vs.
ARNOLD LEONG; AND CHERYL i
CHOY, | FILED
Respondents.
— MAY 24 2022
ELIZABETH A. BROWN
CLERK OF SUPREME COURT
BY Uo
ORDER DISMISSING APPEAL

This is a notice of intent to file a notice of appeal. Eighth
Judicial District Court, Clark County; Elham Roohani, Judge.

Preliminary review of the notice and documents before this
court reveals a jurisdictional defect. Specifically, appellant appeals from
the district court’s minute order. The district court’s minute order is not
effective and cannot be appealed. State, Div. of Child & Family Servs. v.
Eighth Judicial Dist. Court, 120 Nev. 445, 454, 92 P.3d 1239, 1245 (2004).
Accordingly, it appears that this court lacks jurisdiction, and we

ORDER this appeal DISMISSED.!

/ AL. Laake, J.

Hardesty

AVGED ss. A-———. J.

Stighch Herndon

 

 

\Additionally, in his docketing statement for a related appeal in
Docket No. 84309, appellant states in regard to this appeal that the “district
court created this appeal. I did not. .. . It is not a Notice of Appeal.”

A2-1W440O

 

 

 
Supreme Count
OF
NevaDA

(0) IMTA 

cc:

Hon. Elham Roohani, District Judge
Warren Havens

Ben's Law

Eighth District Court Clerk